J-S22002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DENVER SAMUEL MCCOURT                      :
                                               :
                       Appellant               :   No. 1010 MDA 2020

      Appeal from the Judgment of Sentence Entered September 6, 2019
               In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0001931-2018


BEFORE:      PANELLA, P.J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                        FILED NOVEMBER 29, 2021

       Denver McCourt appeals from the judgment of sentence entered after a

jury convicted him of aggravated indecent assault and indecent assault.1

McCourt admits to having sexual intercourse with the complainant in his

camper after meeting her at a local bar while out with some of his friends, but


____________________________________________


* Retired Senior Judge assigned to the Superior Court.
1 McCourt appeals from the September 6, 2019 judgment of sentence.
McCourt filed timely post-sentence motions on September 12, 2019. The trial
court held a hearing on the post-sentence motions on December 17, 2019, at
which time an order was issued holding the matter under advisement. Under
the Rules of Criminal Procedure, McCourt’s post-sentence motions were
denied by operation of law on January 10, 2020. See Pa.R.Crim.P.
720(B)(3)(a). However, the Clerk of Courts did not enter an order
accomplishing this action until July 13, 2020. We have held that a court
breakdown occurs when the trial court clerk fails to timely enter an order
denying post-sentence motions as a matter of law pursuant to Pa.R.Crim.P
720(B)(3)(c). See Commonwealth v. Patterson, 940 A.2d 493, 498-99 (Pa.
Super. 2007). This appeal, filed August 3, 2020, is therefore timely.
J-S22002-21


asserts that it was consensual. The complainant, however, testified that

McCourt raped her after getting her alone in his camper under the guise of

showing her to the restroom. It is largely undisputed that following the

intercourse, the complainant ran back to McCourt’s friends, and informed

them she had been raped. McCourt’s friends did not react and she called the

police. The dispatcher directed her to drive to the State Police barracks, where

an officer met her and took her to the hospital for a rape kit examination. At

trial, McCourt’s defense of consent centered around his contention that the

complainant consented to sex with him and then fabricated a rape allegation

when she thought her significant other might find out.


      McCourt raises three challenges on appeal. First, McCourt contends that

the trial court erred in denying his motion in limine to admit the complainant’s

social media posts to impeach her credibility. Next, McCourt argues that the

trial court erred by denying the defense request for a missing evidence jury

instruction to account for the lack of the audio of the 911 call made by the

complainant and the video footage of her entering the State Police barracks.

Finally, McCourt challenges the sexual offender registration requirements as

applied to him under Subchapter H of the Sex Offender Registration and

Notification Act (“SORNA”), 42 Pa.C.S. § 9799.10-9799.42, as violating due

process and his right to reputation. We will address these claims in order.


      McCourt first argues that the trial court erred in precluding photographs

the complainant posted on her social media account after the incident. Our

                                     -2-
J-S22002-21


standard of review when assessing an evidentiary ruling by a trial court is

deferential. See Commonwealth v. Wallace, 244 A.3d 1261, 1269 (Pa.

Super. 2021). We will only reverse an admissibility finding when a clear abuse

of discretion is present. See id. A mere error of judgment does not constitute

an abuse of discretion. See id. Rather, to abuse discretion the trial court must

have made an error of law or made a judgment that the record shows is

manifestly unreasonable or based on bias, prejudice, ill will or partiality. See

id.


      McCourt attempted to pierce the Rape Shield with a motion in limine to

admit photographs the victim posted to her social media account. The Rape

Shield Law provides, “[e]vidence of specific instances of the alleged victim’s

past sexual conduct, … opinion evidence of the alleged victim’s past sexual

conduct, and reputation evidence of the alleged victim’s past sexual conduct

shall not be admissible in prosecutions”. 18 Pa.C.S. § 3104(a). In order to

offer evidence prohibited by the Rape Shield at trial, a defendant must, “file a

written motion and offer of proof at the time of trial”. Id. at (b). Then, if the

trial court finds the motion and offer of proof to be sufficient it must hold an

in-camera hearing and decide the relevance and admissibility of the evidence

on the record. See id. During the in-camera hearing, the trial court conducts

a balancing test weighing: “(1) whether the proposed evidence is relevant to

show bias or motive or to attack credibility; (2) whether the probative value

of the evidence outweighs its prejudicial effect; and (3) whether there are


                                      -3-
J-S22002-21


alternative means of proving bias or motive or to challenge credibility.”

Commonwealth v. Jerdon, 229 A.3d 278, 285-286 (Pa. Super. 2019)

(citations omitted).


      McCourt’s motion in limine requested that the trial court allow the

introduction of two social media posts. The posts in question are pictures the

complainant shared on March 20, 2018, and March 22, 2018. McCourt

contended in his motion that the complainant’s posts, which he characterizes

as “sexually provocative images of herself”, could be viewed by a jury as

conduct “inconsistent with a person who has been recently raped by force”.

Defendant’s Motions in Limine, 1/17/2019 at 11. McCourt argued that the

social media posts were relevant to the complainant’s credibility and were

admissible to show her conduct and state of mind following the alleged rape.

See Defendant’s Brief in Support of His Motions in Limine, 1/17/2019 at 15-

16. He claimed the social media posts support his contention that she

fabricated the rape allegation. See id. He further argued that if the

photographs were not admitted, his rights under the confrontation clause of

the United States Constitution would be violated. See id.


      The trial court denied McCourt’s motion in limine. See Trial Court Order,

3/7/2019. In its Pa.R.A.P. 1925(a) Opinion, the trial court explained the

process by which evidence of the past sexual conduct of an alleged rape victim

may be ruled admissible under the Rape Shield Law. See Trial Court Opinion,

1/6/2021 at 37-38. The trial court concluded that it did not need to proceed

                                    -4-
J-S22002-21


to the statutorily required in-camera hearing because it found that the “proffer

is insufficient on its face”. Id. at 38. The trial court clarifies that it specifically

found the photographs to be protected under the Rape Shield Law:


      The posted photographs are not relevant to show either that she
      had not been assaulted or that she was not acting like a person
      who had been assaulted. Put simply, they do not exculpate
      Defendant. Indeed, evidence of the photos tends to show simply
      that the complainant did indeed pose for and posted the
      photographs almost three weeks after the incident. In our
      judgment, the photos – which are of an artistic but also
      provocative nature – clearly represent the type of evidence
      prohibited by the Rape Shield Law. Accordingly, this court properly
      denied Defendant’s motion in limine to admit the victim’s social
      media posts.
Id. at 40.


      On appeal, McCourt reiterates his argument presented in his motion in

limine. See Appellant’s Brief, at 3-8. He furthers his argument by claiming

that not admitting the photographs into evidence violated his Sixth

Amendment right to confrontation. See id. at 3. McCourt cites to case law

supporting the fact that the Rape Shield Law must bow to a defendant’s right

to cross-examine their accuser and relevant evidence that shows bias or calls

into question credibility cannot be excluded under it. See id. at 3-8. McCourt

cites cases that were remanded for new trials or evidentiary hearings where

appellants made claims that complainants’ relationships with third parties

were evidence of motive to fabricate assault allegations. See id. (citing

Commonwealth v. Killen, 680 A.2d 851 (Pa. 1996), Commonwealth v.

Black, 487 A.2d 396 (Pa. Super. 1985), Commonwealth v. Northrip, 945


                                        -5-
J-S22002-21


A.2d 198 (Pa. Super. 2008, and Commonwealth v. Palmore, 195 A.3d 291

(Pa. Super. 2018).


      We agree with the trial court that these cases are distinguishable. In

Black, Northrip, and Palmore, the evidence at issue was proffered to

establish that the complainant had a motive to fabricate the allegation of

assault. See Black, 487 A.2d at 398 (recognizing that appellant argued that

evidence of the complainant’s sexual relationship with her brother was

necessary to establish her motive to punish appellant for separating her from

her brother); Northrip, 945 A.2d at 204 (concluding that evidence of the

complainant’s sexual relations with a third party could establish a motive to

fabricate the assault charge due to complainant’s fear of her “overprotective

mother”); Palmore, 195 A.3d at 295 (agreeing that evidence of complainants

prior sexual relations could establish motive to fabricate where defendant had

previously told complainant’s boyfriend that she had cheated on the

boyfriend).


      Here, other than a passing allegation that the social media posts showed

the complainant “had a motive to fabricate the allegations[,]” McCourt does

not link the posts to a motive to fabricate. Appellant’s Brief, at 8. Instead, his

primary argument on appeal is that the posts “would have shown behavior

that was inconsistent with having been violently raped just two weeks prior

and it would have impeached her testimony regarding the physical and

psychological[] effects that the alleged attack had on her.” Id., at 9. As such,

                                      -6-
J-S22002-21


Black, Northrip, and Palmore do not support McCourt’s argument on

appeal.


      Much more relevant, though ultimately still unavailing, is McCourt’s

reliance on Killen. In Killen, the defendant proffered evidence of sexually

provocative statements made by the allegedly intoxicated complainant made

in the ambulance and in the hospital immediately after she was allegedly

assaulted. See Killen, 680 A.2d at 852-53. The Supreme Court of

Pennsylvania held that the Rape Shield did not act to prohibit this evidence:


             The Rape Shield Law was not designed to exclude evidence
      of a victim’s statements to persons which are part of and relevant
      to the ongoing episode in which the alleged criminal activity takes
      place. The fact that the statements are sexually provocative in
      content does not automatically bring them within the protective
      purview of the Rape Shield Law.
            Moreover, appellant did not seek admission of the
      complainant’s provocative statements to demonstrate that
      complainant acted promiscuously in her past or that her
      reputation was such; rather, appellant sought to introduce the
      proffered line of evidence for the limited purpose of impeaching
      the complainant’s credibility by demonstrating her state of mind
      immediately after the alleged attack.11
               11See   e.g., Commonwealth v. Lowenberg, 481
          Pa. 244, 392 A.2d 1274 (1978) (a victim’s out-of-court
          statement[s] demonstrating victim’s state of mind are
          admissible).
Id., at 854.


      Killen is also clearly distinguishable. The statements at issue there were

uttered immediately after the alleged assault and were probative of the

complainant’s state of mind “during the ongoing episode in which the alleged”


                                     -7-
J-S22002-21


assault occurred. Id. In contrast, the social media posts at issue here were

published approximately three weeks after the alleged assault. They could not

be probative of the complainant’s state of mind when she initially accused

McCourt of assaulting her.


       McCourt focuses on language in Killen that opens the door to

questioning how a sexual assault victim should respond to an assault:

“Appellant argued that the complainant’s statements made after the alleged

assault were relevant to the defense theory of her fabrication of the events

supporting the criminal charges against appellant since her conduct and state

of mind could be fairly construed by the jury as being inconsistent with that

of a person recently criminally assaulted.” Id.


       We conclude this sentence from Killen does not stand for the broad

proposition that evidence of conduct “inconsistent with that of a person

recently criminally assaulted” is admissible at trial. Indeed, the Supreme Court

of Pennsylvania has recently recognized that while “some laypersons may be

aware of common behaviors and responses to sexual abuse, it would be a

generalization to assume that the average juror is privy to the complex

psychological dynamics surrounding sexual abuse.” See Commonwealth v.

Jones, 240 A.3d 881, 891 (Pa. 2020).2 As such, “a properly qualified expert



____________________________________________


2 Jones dealt specifically with sexual abuse of a minor. We see no reason that
the same analysis would not apply to adult victims of sexual violence.

                                           -8-
J-S22002-21


may testify to facts and opinions regarding specific types of victim responses

and behaviors in [cases] involving sexual assaults, provided the experts do

not offer opinions regarding the credibility of any witness, including the

victim.” Id., at 897.


      Accordingly, the factual inference sought by McCourt here would

generally only be possible in conjunction with expert evidence of how a sexual

assault victim would act several weeks after the assault. McCourt did not

present such evidence here. Nor do we believe that, in general, the necessary

predicate expert testimony is likely to be admissible in any event, given the

prohibition on opinions concerning the credibility of the victim.


      Rather, we construe Killen to stand for the sensible proposition that

evidence of the complainant’s demeanor and state of mind during and

immediately after an alleged sexual assault is admissible in the prosecution of

that allegation. While “immediately” is not a precise adverb, trial courts have

long been entrusted with addressing similar questions, for example, under the

prohibition against hearsay. Whatever the limits of “immediately” may be in

any given case, we have no hesitation in agreeing with the trial court here

that the social media posts at issue were not published immediately after the

alleged assault. McCourt’s first issue on appeal merits no relief. McCourt next

argues that he should have received a missing evidence instruction regarding

the complainant’s 911 call and video of her arriving at the State Police

barracks. McCourt contends that the trial court should have instructed the jury

                                     -9-
J-S22002-21


on missing evidence pursuant to his request at trial. See Appellant’s Brief, at

13. McCourt argues that the standard criminal jury instruction for failure to

produce a document or other tangible evidence at trial should have been

given, the instruction reads:


   1. There is a question about what weight, if any, you should give to
      the failure of [a party] [the Commonwealth] [the defendant] to
      produce an item of a potential evidence at this trial [identify
      document or tangible item].
   2. If three factors are present, and there is no satisfactory
      explanation for a party’s failure to produce an item, the jury is
      allowed to draw a common-sense inference that the item would
      have been evidence unfavorable to that party. The three
      necessary factors are:
      First, that the item is available to that party and not to the other;
      Second, that it appears the item contains or shows special
      information material to the issue; and
      Third, that the item would not be merely cumulative evidence.
   3. Therefore, if you find these three factors present and there is no
      satisfactory explanation for the [party’s] [Commonwealth’s]
      [defendant’s] failure to produce [the item], [specify item], at this
      trial, you may infer, if you choose to do so, that it would have
      been evidence unfavorable to [that party] [the Commonwealth]
      [the defendant].

Pa. SSJI (Crim.) §3.21B.

      McCourt argues on appeal that the 911 tape and the video from the

State Police barracks were available to the Commonwealth and, since they

were not available at the time of trial, he is entitled to the proposed jury

instruction as a remedy for the Commonwealth’s failure to preserve the

evidence. See Appellant’s Brief, at 14-18. Our standard of review when

assessing the denial of a jury instruction is deferential to the trial court. See

Commonwealth v. Sebolka, 205 A.3d 329, 342 (Pa. Super. 2019) (citation


                                     - 10 -
J-S22002-21


omitted). We will only reverse the denial of a jury instruction if there was an

abuse of discretion or error of law. See id.


      Prior to trial, McCourt filed an extensive Motion to Compel Discovery and

included the audio of the 911 call and video of the complainant entering the

State Police barracks in his requests. See Defendant’s Motions to Compel

Discovery and for Extension of Time in Which to File His Omnibus Pre-Trial

Motion, at 4-5. A hearing was held on the discovery motion at which time

counsel for defense and the Commonwealth agreed that the audio from the

911 no longer existed. See N.T., 9/13/2018, at 2. When discussing the video

of the complainant entering the State Police barracks, defense counsel told

the court that “to the extent that it exists” he believed it was included in

discovery he received the day of the hearing. See id. at 4. At the conclusion

of the discovery hearing, the trial court noted that the only piece of discovery

that remained in dispute was Pennsylvania State Police policies and

procedures that McCourt requested. See id. at 8. The court later ruled that

the motion to compel discovery of those policies and procedures was denied.

See Trial Court Order, 10/9/2018.


      At trial, Trooper Evans, who spoke with the complainant on the phone

during her 911 call and was present at the barracks when she arrived, testified

regarding the audio and video evidence. See N.T., Jury Trial, 3/12/2019-

3/14/2019 at 93-95. On cross examination, defense counsel asked Trooper

Evans if he knew where the audio of the 911 call and the video of the

                                     - 11 -
J-S22002-21


complainant entering the barracks was kept. See id. at 101-104. Troops

Evans responded that he did not know where those recordings were located.

See id.


      At the charging conference following trial, defense counsel requested

the jury be charged on missing evidence. See id. at 415. The Commonwealth

asserted that the 911 call and video did not exist as they were automatically

recorded over and that Trooper Franchella, who was also involved in the

investigation, if asked about this, would have been able to explain the process.

See id. at 415-416. The trial court decided that, based on the record, the

instruction would not be given. See id. at 417.


      In order to assign error to an omitted jury instruction, a specific

objection must be made outside of the presence of the jury before

deliberations begin. See Pa.R.Crim.P. 647(C). Requesting a jury instruction,

but then failing to object when the trial court does not charge that instruction

waives a challenge to the omission of the instruction on appeal. See

Commonwealth v. Janda, 14 A.3d 147, 163 (Pa. Super. 2011). After the

trial court denied defense counsel’s request for a missing evidence jury

instruction and charged the jury, no objection was made. See N.T., Jury Trial,

3/12/2019-3/14/2019, at 486. Arguably, McCourt has waived this issue on

appeal. Even if the issue is not waived, however, we conclude it has no merit.




                                     - 12 -
J-S22002-21


      Here, the trial court found that the evidence no longer existed when

McCourt requested it. Further, McCourt has not established that the

Commonwealth had any duty to preserve it prior to the request. McCourt has

failed to establish that these recordings held any information that was relevant

to the issue of whether the complainant had been sexually assaulted.

Accordingly, we conclude McCourt’s second issue on appeal merits no relief.


      Finally, McCourt presents a claim relating to his reporting and

registration requirements under SORNA. McCourt argues that the trial court

violated his right to reputation under the Pennsylvania Constitution by

designating him as a Tier III sex offender and requiring him to register for life.

See Appellant’s Brief at 18-19. McCourt requests that we “reverse and remand

for an individualized hearing on whether the irrebuttable presumption of

dangerousness provided by SORNA violates Appellant’s rights”. Id. at 19.


      McCourt relies on Commonwealth v. Muhammad to support his

argument. See id., 241 A.3d 1149 (Pa. Super. 2020). In Muhammad, the

defendant was convicted of interference with the custody of children and

related charges and was designated as a Tier I offender under SORNA. See

id. at 1151. We vacated the order requiring her to register as a sexual offender

because we found that SORNA created an unconstitutional irrebuttable

presumption as applied to her specifically, based on the nature of the crime

and her history. See id. at 1157-1160. We do not find Muhammad analogous

to the instant case. McCourt was convicted of sexual offenses and instead, we

                                     - 13 -
J-S22002-21


find guidance regarding his SORNA requirements in Commonwealth v.

Torsilieri. 232 A.3d 567 (Pa. 2020).


      In Torsilieri, the Pennsylvania Supreme Court addressed Revised

Subchapter H of SORNA. See id. at 581. The Court found that Torsilieri’s

challenges to the legislature’s assumptions that all sexual offenders have a

high risk of re-offending and that the tier-based registration scheme protects

the public from sexual offenders re-offending were valid constitutional

questions. See id. at 584. Ultimately, the Court remanded the case to the trial

court so that both sides could develop arguments on whether the irrebuttable

presumption raised by SORNA applied to the defendant. See id. at 596. The

Torsilieri appeal was pending when McCourt was sentenced. However,

McCourt brought Torsilieri to the trial court’s attention prior to sentencing.

See Defendant’s Sentencing Memorandum, 9/3/2019.


      We find that, like Torsilieri, McCourt was not given the benefit of an

individualized hearing to determine whether the irrebuttable presumptions of

SORNA are constitutional as applied to him. Consequently, we remand for the

purpose of such hearing. We affirm regarding all other aspects of the sentence

and find no merit in any of the other claims on appeal.


      Judgment of sentence affirmed. Case remanded for a hearing consistent

with this memorandum. Jurisdiction relinquished.




                                    - 14 -
J-S22002-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2021




                          - 15 -